Citation Nr: 0428849	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  98-10 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for respiratory 
disability, claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for gastroesophageal 
reflux disease.

3.  Entitlement to service connection for colon polyps.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to June 
1992.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of rating decisions rendered by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In June 2000, the Board issued a decision which, inter alia, 
denied service connection for respiratory impairment due to 
undiagnosed illness, gastrointestinal reflux, and colon 
polyps.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
December 2000, the Court granted a Joint Motion for Partial 
Remand and To Stay Proceedings (Joint Motion).  The Court 
vacated the prior Board decision and remanded the case to the 
Board for further action.

Thereafter, the Board remanded the case to the RO in July 
2001 for further development.  

The Board notes that the RO awarded service connection for 
tension headaches in June 2003.  The veteran filed a timely 
notice of disagreement of this decision.  Thereafter, the RO 
issued a December 2003 rating decision that assigned a 30 
percent disability evaluation for the veteran's headaches.  
The veteran submitted a statement in December 2003 in which 
he stated that he agreed with the 30 percent disability 
rating his headaches.  Accordingly, the December 2003 rating 
action constitutes a full grant of benefits sought on appeal 
with respect to this issue.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been completed.

2.  The veteran's respiratory complaints have been medical 
associated with the recognized diagnosis of rhinosinusitis; 
the rhinosinusitis is not etiologically related to his active 
military service.  

3.  The veteran's gastroesophageal reflux disease was not 
present during service and is not etiologically related to 
his active military service.

4.  The veteran did not have a colon polyp in service and any 
colon polyps manifested subsequent to service are not 
etiologically related to his active military service.


CONCLUSIONS OF LAW

1.  A respiratory disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 
1118, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 
(2003).

2.  Gastroesophageal reflex disease was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).

3.  Colon polyps were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of these 
claims, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the issues on appeal.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is required to specifically inform 
the claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA is 
required to notify the claimant that he should submit any 
pertinent evidence in his possession.

Through the statement of the case, supplemental statements of 
the case, and various letters from the RO to the veteran, 
particularly letters dated in August 2001 and June 2003, the 
veteran has been informed of the evidence and information 
necessary to substantiate his claim, the specific information 
required from him to enable the RO to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and the evidence that he should 
submit.  Although the RO has not specifically requested him 
to submit any pertinent evidence in his possession, it has 
informed him of the evidence that would be pertinent and 
requested him to submit such evidence or provide VA with the 
information and authorization necessary for the RO to obtain 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  

The record also reflects that the veteran's service medical 
records have been obtained, as have all pertinent post-
service medical records.  In conjunction with this appeal, 
the veteran has also been afforded several VA examinations.  
The reports of these examinations along with the other 
evidence of record are sufficient to decide this claim.  
Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.

The Board notes that in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 420.  Pelegrini further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C.A. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that "[i]n making the determinations under [section 7261(a)], 
the Court shall . . . take due account of the rule of 
prejudicial error")."  Id. at 422.

In June 2004, the Court granted the Secretary's motion for 
reconsideration and withdrew its opinion in Pelegrini I.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 22, 
2004) (Pelegrini II).  On reconsideration, the Court again 
stated that the VCAA notice must be provided before an 
initial unfavorable determination.  Id. at 3.  It also 
provided clarification essentially indicating that the 
failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 10-11.

In this case, the RO readjudicated the veteran's claims on a 
de novo basis following compliance with the notice 
requirements of the VCAA and the implementing regulations.  
There is no indication or reason to believe that its decision 
would have been different had the claims not been previously 
adjudicated.  In sum, the Board is satisfied that the RO 
properly processed the claim following compliance with the 
notice requirements of the VCAA and the implementing 
regulations.   

Accordingly, the Board will address the merits of the 
veteran's claims.  




Evidentiary Background

Service medical records show that the veteran was treated for 
stomach flu, stomach cramps, and gas pains in 1990.  The 
diagnoses included viral syndrome, dehydration, and 
constipation.  In an undated clinical record, an examiner 
summarized many of the symptoms for which the veteran sought 
treatment over the course of his service including frequent 
sore throats, frequent colds since returning from the Persian 
Gulf War, and shortness of breath.  In a May 1992 report of 
medical history, the veteran indicated that he had incurred 
symptoms corresponding to those noted by the examiner in the 
undated clinical record.  The veteran's separation 
examination conducted in May 1992 was otherwise negative for 
pertinent disabilities.  

The veteran underwent a VA examination specifically for 
Persian Gulf War related illnesses in June 1994.  The 
examination report shows that the veteran was working as a 
machinist/welder at the time of the examination.  The veteran 
reported that during the Gulf War he was exposed to:  SCUD 
missile attacks, spent shell casings, oil well fires, sand 
flies, vaccines, microwaves, specialized medicines, and 
sandstorms.  The veteran did report that he experienced some 
shortness of breath and discomfort after exposure to the oil 
well fires.  He also stated that he suffered frequent colds, 
sinusitis, and a sore throat during service.  Present 
complaints included mild upper chest and shoulder discomfort.  
Physical examination was essentially unremarkable except for 
tenderness of the left clavicle and shoulder area. The 
examiner diagnosed generalized fatigue, headaches, and chest 
wall pain.  The examiner stated that the veteran's 
generalized fatigue and occasional memory loss were 
associated with possible stress and increased workload.  She 
was of the opinion that the veteran's chest pain was not 
cardiac in nature, but associated with arm motion.

The veteran was seen by VA in May 1996 for complaints of 
persistent nausea and heartburn since early 1993 followed by 
severe epigastric pain.  The veteran complained of variable 
consistency of stool, malodorous gas, and epigastric pain. 
After examination, the VA physician diagnosed 
gastritis/gastroesophageal reflux disease.

At his June 1996 VA general medical examination, the veteran 
complained of epigastric pain radiating to his neck occurring 
one to two times per day and lasting from 10 to 30 minutes.  
The veteran denied any significant vomiting, but did complain 
of dyspepsia and gastroesophageal reflux symptoms.  He also 
reported occasional bright red blood with bowel movements.  
He also reported some respiratory symptoms (such as shortness 
of breath).  Examination of the digestive system showed that 
bowel sounds were present, no bruits were heard, no 
hepatosplenomegaly was palpated, no masses were detected, no 
external hemorrhoids were found, and stools were guaiac 
negative.  The veteran did have some tenderness in the right 
inguinal area; however, no hernia was palpated.  Upper 
gastrointestinal fluoroscopy and radiography were normal.  
The examiner diagnosed, inter alia, dyspepsia, chest pain 
syndrome, a cardiac murmur, and hematochezia.

A small polyp of the sigmoid colon was discovered upon 
colonoscopy performed in July 1996.

Private treatment reports dated from August 1994 to January 
1998 show that the veteran was followed for multiple 
disabilities including pharyngitis, sinusitis, lumbosacral 
strain, bronchitis, rhinosinusitis, recurrent tonsillitis, 
tracheobronchitis, probable gastroesophageal reflux disease, 
and a heart murmur.  

VA treatment reports dated from July 1996 to June 1998 reveal 
treatment for various conditions including gastrointestinal 
disabilities.  No opinion regarding the etiology of these 
disabilities is contained in these reports.  In a February 
1998 report, an examiner noted the veteran's complaints of 
stomach problems.  The diagnoses included gastroesophageal 
reflux disease.  In a March 1998 VA primary care note, an 
examiner wrote that the veteran was being seen for 
constipation and cramping occurring since commencing a new 
medication.  The diagnostic impressions included 
gastroesophageal reflux disease, constipation, and recent 
stool changes.

According to a March 1998 VA patient education note, the 
veteran reported increased stomach pain over the prior two 
weeks and less frequent and harder stools.

A pre-MRI consultation report dated in May 1998 shows that 
the veteran reported a history of improved gastroesophageal 
reflux disease.  Gastrointestinal examination was normal.  In 
addition to gastroesophageal reflux disease, the examiner 
diagnosed constipation and a history of a colonic polyp.

The veteran continued to be seen by VA for gastroesophageal 
reflux disease on an outpatient basis through May 1999.

The veteran underwent a VA gastrointestinal examination in 
March 1999.  On that occasion, the veteran reported a history 
of heartburn and a sigmoid polyp.  After physical 
examination, the VA examiner diagnosed gastroesophageal 
reflux. Sigmoidoscopy performed in April 1999 by VA revealed 
erythematous sigmoid colon mucosa.

Also of record are private medical reports dated from April 
to June 1999, showing treatment for various conditions 
including gastrointestinal impairment.  In an April 1999 
letter, a private cardiologist stated that the veteran had 
very few risk factors for coronary artery disease and that 
his chest pain symptoms appeared to be primarily 
psychological in nature.  However, the cardiologist also 
stated that the veteran had mitral valve prolapse and mild 
mitral regurgitation; he informed the veteran that some of 
his symptoms, including chest pain and palpitation, might be 
due to mitral valve prolapse.  .

VA outpatient treatment records from April 1999 to May 2000 
show treatment for a variety of conditions.  In May 1999, the 
veteran's lungs were noted to be clear to auscultation.  

In February 2000 the veteran was noted be on medication for 
chronic sinusitis.  At that time, his gastroesophageal reflux 
disease was noted to be stable on Prevacid.

The veteran was afforded a VA esophagus and hiatal hernia 
examination in November 2001.  The examining physician noted 
that he had reviewed the claims file in conjunction with the 
examination.  In particular, the examiner noted the veteran's 
treatment for loose bowel movements, diagnosed as a viral 
gastrointestinal disorder, in January 1990, and his treatment 
for complaints of stomach cramping, gas pain, and 
constipation, assessed as dehydration and constipation, in 
July 1970.  These treatments were considered acute and 
transitory in nature and were noted to have resolved 
themselves with treatment.  The examiner opined that no 
permanent disability was shown at the time of separation from 
active duty and the veteran was not shown to have any 
gastrointestinal complaints in May 1996.  The veteran 
complained of abdominal cramping and nausea and had noted 
blood in his stool.  He also had symptoms of distress arising 
high in the epigastrium and going up into the left chest and 
in the midline.  A prior esophagram revealed some 
gastroesophageal reflux, but no other abnormalities.  The 
pertinent assessments were gastroesophageal reflux, well 
controlled with a proton pump inhibitor, and history of 
hyperplastic rectal polyp. 

The veteran was afforded a VA respiratory examination in 
November 2001.  He reported a ten-year history of respiratory 
symptoms consisting mainly of cough with occasional sputum 
production mainly when he mowed grassed or was exposed to 
strong odors.  He also reported occasional chest tightness.  
He did not complain of any hemoptysis, dyspnea on exertion, 
persistent cough, night sweats, weight loss, or orthopnea.  
He woke up occasionally at night with episodes of coughing.  
It was noted that he smoked for two and half to three years 
prior to service.  He had recently been diagnosed with latent 
tuberculosis infection (positive PPD) and was on INH 
prophylaxis.  He did not have any other respiratory symptoms.  
He complained of frequent episodes of "sinusitis" and 
chronic bronchitis.  He reported that his problems with 
coughing surfaced toward the end of his military service.  

On clinical examination, the veteran's respiratory system was 
normal bilaterally.  There was symmetrical expansion of the 
chest wall with inspiration.  Both lung fields were normal to 
percussion and to auscultation.  There were no wheezes, 
rales, or rhonchi.  The impression was intermittent cough 
with chest tightness most likely related to frequent allergic 
rhinosinusitis and postnasal drip.  It was noted that the 
veteran may also have a mild underlying asthma related to 
allergic rhinosinusitis.  The examiner did not think that the 
veteran's respiratory symptoms were related to his military 
service.  The report of a subsequent pulmonary testing in 
January 2002 revealed no evidence of bronchial hyperactivity.

A subsequent VA outpatient treatment record dated in May 2003 
shows that the veteran reported symptoms of gastroesophageal 
reflux disease and sinus congestion which produced bloody 
secretions over the past week.  

In January 2004, the veteran's claims files were reviewed by 
the VA physicians who performed the aforementioned November 
2001 examinations.  The physicians were requested to review 
the claims folders and provide the opinions directed in the 
Board's earlier remand.

After reviewing the claims folders, one of the physicians 
opined that there was nothing in the veteran's service 
medical records to show that his gastroesophageal reflux 
disease or colon polyps were present during service.  It was 
further opined that it was "unlikely indeed that his 
gastroesophageal reflux disease and colon polyps are service 
connected."  The examiner also stated that sinusitis was 
noted on only two occasions during service, and in his 
opinion there was no basis to substantiate the veteran's 
claim for pulmonary difficulties.  On the contrary, it was 
noted that it was "unlikely that [the veteran's] alleged 
respiratory impairment is secondary to his service."  

Similarly, another VA physician opined in January 2004 that, 
after reviewing the veteran's medical records, he had no 
respiratory impairment.  The examination report notes that 
the record reflected normal chest examination, normal 
pulmonary functioning tests, normal chest X-rays, and 
negative Methacholine challenge tests.  While the veteran had 
rhinosinusitis, it was opined that this condition was 
unlikely to be related to his military service.  The examiner 
noted that the veteran's clinical features were consistent 
with rhinosinusitis that predated his military service.  


Legal Criteria

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated 
during active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303 (2003).  Service connection may be granted 
for any disease diagnosed after service discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003); Cuevas v. Principi, 3 Vet.App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet.App. 141, 143 
(1992).  

A Persian Gulf War veteran is entitled to compensation if 
there are objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by various signs or symptoms, including, but not 
limited to: fatigue; signs or symptoms involving the skin; 
headache; muscle pain; joint pain; neurologic signs or 
symptoms; neuropsychological signs or symptoms; signs or 
symptoms involving the respiratory system (upper or lower); 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; 
and/or menstrual disorders.  The indications must have become 
manifest during active service in Southwest Asia during the 
Persian Gulf War or to a degree of 10 percent or more and by 
history, physical examination, or laboratory tests, cannot be 
attributed to any known clinical diagnosis.  Disabilities 
that have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic.  38 
U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2003).

Respiratory Disability  

The veteran asserts that he currently has a respiratory 
disability due to an undiagnosed illness.  While the 
veteran's postservice medical records show that he has 
received treatment for various respiratory complaints 
including a chronic cough, his symptoms have been medically 
attributed to sinusitis, pharyngitis, bronchitis, 
rhinosinusitis, and tracheobronchitis.  

Similarly, VA examination reports show that his symptoms are 
related to his diagnosed rhinosinusitis.  On objective 
examination in November 2001, his respiratory system was 
normal bilaterally with symmetrical expansion of the chest 
wall with inspiration.  At that time, both lung fields were 
normal to percussion and to auscultation.  The impression was 
intermittent cough with chest tightness more likely related 
to frequent allergic rhinosinusitis and a mild underlying 
asthma related to allergic rhinosinusitis.  Accordingly, as 
the veteran's respiratory symptoms have been attributed to a 
diagnosed condition, service connection for respiratory 
impairment due to an undiagnosed condition is not warranted.  

The Board also notes that the veteran has asserted at various 
times that his respiratory condition originated during his 
active military service.  However, the examiner that 
conducted the November 2001 VA examination opined that his 
respiratory symptoms were not related to his military 
service.  Following his review of the claims folder in 
January 2004, this examiner stated that the veteran had no 
current respiratory impairment and while the veteran had 
rhinosinusitis, it was not related to his military service.  
Another VA physician who reviewed the claims folder and 
performed the November 2001 digestive system examination 
opined in January 2004, that it was unlikely that the 
veteran's present respiratory impairment was secondary to his 
service.  

The Board notes that as a lay person the veteran, while 
entirely competent to report his symptoms both current and 
past, is not competent to render a medical diagnosis or an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The foregoing 
medical opinions addressing the etiology of the veteran's 
respiratory symptoms are against the claims.  The veteran has 
presented no clinical evidence or medical opinion of a nexus 
between this claimed disability and his military service.  

Accordingly, the Board must conclude that service connection 
is not warranted for respiratory disability, to include as 
due to an undiagnosed illness.  The Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Gastroesophageal reflux disease and colonic polyps:

The veteran also contends that he current has 
gastroesophageal reflux disease and colonic polyps which are 
both etiologically related to his active duty.  After review 
of the record, however, the Board finds that his contentions 
are not supported by the evidence.  

While the veteran's service medical records show treatment 
for gastrointestinal symptoms, they do not show that these 
symptoms were attributed to a colon polyp or gastroesophageal 
reflux disease.  In addition, neither of these claimed 
disabilities was diagnosed until years after the veteran's 
separation from service and the record contains no medical 
evidence of a nexus between either of these disabilities and 
the veteran's military service.  Moreover, the medical 
opinions addressing the etiology of these disorders are 
against the claim.  

The evidence of record linking the veteran's gastroesophageal 
reflux disease and his colon polyps to active duty is limited 
to the veteran's own his statements.  As noted above, this is 
not competent evidence of the alleged nexus.  

Accordingly, the Board finds that service connection for 
gastroesophageal reflux disease and colon polys is not 
warranted.  The Board has considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


							(CONTINUED ON NEXT PAGE)


ORDER

Service connection for respiratory disability to include as 
due to undiagnosed illness is denied.  

Service connection for gastroesophageal reflux disease is 
denied.

Service connection for colon polyps is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
  Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



